Citation Nr: 1544593	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

4.  Entitlement to an increased disability rating for service-connected degenerative spinal canal stenosis at L4-L5 with posterior disc bulge at L5-S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to May 1972 and November 1990 to July 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011 and May 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to an increased disability rating for the service-connected lumbar spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  In February 1997, the RO denied the Veteran's claims of entitlement to service connection for a nervous condition and a disability manifested by joint pain.

3.  The evidence received since the February 1997 RO denial is cumulative of the evidence at the time of the prior final denial of service connection for a disability manifested by joint pain, and does not raise a reasonable possibility of substantiating the claim.

4.  The evidence received since the February 1997 RO denial is not cumulative of the evidence at the time of the prior final denial of service connection for a psychiatric disability other than PTSD, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran has an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (NOS), which is as likely as not related to his active duty service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  A February 1997 RO decision denying claims of entitlement to service connection for a nervous condition and a disability manifested by joint pain is final.  38 U.S.C.A. § 7105 (West 2014).

3.  Since the February 1997 RO decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for a disability manifested by joint pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Since the February 1997 RO decision, new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder, to include depressive disorder, NOS, was incurred in his active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the pending PTSD and new and material evidence claims, notice letters in May 2011 and March 2012 complied with VA's duty to notify the Veteran.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the March 2012 letter, the RO informed the Veteran of its duty to assist him in substantiating his claims to reopen under the VCAA, and the effect of this duty upon these issues.  This letter informed him of what constituted new and material evidence to reopen the previously denied, unappealed claims.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the reasons for the previous denial and the evidence needed to reopen the claims.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.

Additionally, the Veteran was afforded a VA examination in May 2011, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination is sufficient, as it is predicated on consideration of the VA treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiner considered the statements of the Veteran and his spouse, and provided a rationale for the findings made, relying on and citing to the records reviewed, and he provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

II.  Entitlement to service connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2014).  The regulation further requires the diagnosis to be in conformance with Fifth Edition of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-V).  See 38 C.F.R. §§ 3.304(f); 4.125(a).

Where an alleged PTSD stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2014).

In this case, the Veteran asserts that he developed PTSD as a result of his military service.  Specifically, he claims that he developed PTSD due to his service in Southwest Asia.  See the Veteran's stressor statement dated May 2011.  For the reasons set forth below, the Board concludes that service connection is not warranted.

It is undisputed that the Veteran served in Southwest Asia from January 1991 to June 1991.  His reported stressors of fearing for his life involved 'fear of hostile military or terrorist activity' as a result of exposure to SCUD missile attacks and chemical weapons alarms.  See the VA examination report dated May 2011.  The Veteran has also indicated that he saw four or five dead bodies during his deployment.  Id.  In addition, he contends that he was harassed and bullied by his supervising officer by being put on undesirable details.  See the Veteran's stressor statement dated May 2011.

Critically, the Veteran's stressors of fear of hostile military or terrorist activity due to exposure to enemy fire are consistent with the places, types, and circumstances of his service.  Moreover, the Board does not dispute that the Veteran saw dead bodies during his deployment in Southwest Asia, or received unfavorable treatment from his supervisor.  Importantly, however, the critical element is whether at any time during the current appeal the Veteran has been diagnosed with PTSD.  See 38 U.S.C.A. §§ 1110, 1131.  For the reasons set forth below, the Board must answer this question in the negative.

VA treatment records dated in January 2011 document a diagnosis of 'PTSD, chronic.'  This diagnosis was also noted in March 2011.  In April 2011, the Veteran's treatment provider stated that, "[a]fter a thorough clinical interview, in addition to the Veteran's self-report, it was determined that [the Veteran's] primary diagnosis, in terms of his current mental state and overall level of functioning, is depression, NOS."  Notably, the treatment provider also indicated that the Veteran had a co-morbid diagnosis of PTSD.

The Veteran was afforded a VA examination in November 1994 at which time the examiner diagnosed him with "Persian Gulf Syndrome."

The Veteran was afforded another VA examination in May 2011 at which time the examiner concluded that the Veteran did not meet criteria for PTSD.  The examiner explained that the Veteran "denied it distressed him when he thought of dead bodies or SCUD attacks or chemical suiting - more a memory and does not bother him emotionally.  There is no trauma that meets Criteri[on] A for PTSD."  The examiner further noted, "[h]is harassment and what appears to be bullying is most distressing memories appears to have been causative of much of his current emotional problems."  As will be explained below, the examiner goes on to diagnose the Veteran with depressive disorder, NOS, due to his military service.

The Board recognizes that the 2011 VA treatment records contain diagnoses of PTSD.  Critically, however, those diagnoses were not rendered upon the application of the DSM criteria as is required to sustain a claim of entitlement to PTSD pursuant to 38 C.F.R. § 3.304(f).  Moreover, as has been previously discussed herein, a subsequent May 2011 psychiatric evaluation specifically concluded that the Veteran does not meet the DSM criteria for PTSD.  Thus, the Board finds that at no time during the current appeal has the Veteran been diagnosed with PTSD, pursuant to the application of the DSM, and therefore service connection for PTSD cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim) and McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  The Board finds the examination report is of greater probative value on this question, given that the examiner reviewed the entire medical history with the express purpose of determining whether the Veteran had PTSD.

The Board acknowledges the statements of the Veteran and his spouse that the Veteran suffers from PTSD.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM standards which is based upon that stressor.  The May 2011 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM criteria for that disorder.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).

Thus, the Board concludes that at no time during the current appeal has the Veteran been diagnosed with PTSD, pursuant to the application of DSM, and therefore service connection for PTSD cannot be awarded.  Brammer, 3 Vet. App. at 225; McClain, supra.

Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for PTSD is denied.  See 38 U.S.C.A § 5107 (West 2014).


III.  Claims to reopen

In the current appeal, the Veteran contends that he suffers from an acquired psychiatric disorder to include anxiety and depression, which was incurred during his military service.  He also contends that he suffers from a disability manifested by chronic joint pain as a result of his service in Southwest Asia.  In this regard, a review of the claims file shows that the Veteran's claims were previously denied by a February 1997 RO decision.  The Veteran did not appeal and no new and material evidence was received in the first post-service year.  Accordingly, the RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

For applications filed after August 29, 2001, as in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

a. A disability manifested by joint pain

As noted above, the Veteran's petition to reopen his claim of service connection for a disability manifested by joint pain was last previously considered and denied in a February 1997 rating decision.  The evidence associated with the Veteran's claims file at the time of the last final denial included STRs, VA treatment records, a November 1994 VA examination report, and the Veteran's statements.

At the time of the last final denial, the Veteran contended that he had a disability manifested by joint pain, which was incurred as a result of his service in Southwest Asia.  See the Veteran's statement dated September 1994.

The Veteran's available service records show active duty service from October 1971 to May 1972 and November 1990 to July 1991, with additional service in the Army National Guard.  An STR dated December 1990 documented the Veteran's complaint of bilateral leg pain; a diagnosis of bilateral tendonitis of the legs was indicated.  The Veteran's July 1991 separation examination noted his complaint of bilateral foot pain.

VA treatment records dated in October 1992 documented the Veteran's complaints of joint pain for one year; arthralgia of the right knee was noted at that time.  STRs from the Veteran's National Guard service documented complaints of joint pain.  See the Report of Medical History dated February 1995; see also the retention physical examination dated February 1995.  The Veteran was diagnosed with mild arthritic changes of the bilateral knees in July 2000.  See the STR dated July 2000.
The Veteran was afforded a VA examination in November 1994, which noted his report that approximately four to six months after returning from Southwest Asia, he developed knee pain and later developed pain of the wrists, shoulders, and elbows.  A diagnosis of degenerative joint disease (DJD) of the left knee was indicated at that time.

In the February 1997 rating decision, the RO denied the Veteran's claim because there was no evidence of a chronic disability manifested by joint pain and the disability was not shown in the STRs or any other medical evidence reviewed.  The Veteran did not appeal the denial and it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).  The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for a disability manifested by joint pain has not been received.

The evidence associated with the claims file subsequent to the prior final decision includes, but is not limited to, the Veteran's October 2011 claim to reopen; VA treatment records; and lay statements of the Veteran and his spouse.

Medical evidence has been added to the record indicating that the Veteran has continuing complaints of joint pain, as well as diagnosed disabilities of his knees.  See the VA treatment records dated March 2003, September 2003, and March 2004.  The Board recognizes that this evidence is new, in that it was not of record at the time of the last final denial; however, this evidence is not material because the question of current and continuing complaints of pain was not in dispute.  It was also undisputed that the Veteran had diagnosed disabilities of the bilateral knees.

Similarly, the Veteran's repeated assertions concerning the incurrence and etiology of his joint pain, although new, are essentially reiterative of evidence already of record.

The Board additionally notes that the lay statement of the Veteran's spouse, although new, is not material as this statement is simply reiterative of the Veteran's statements concerning current and continuing joint pain symptomatology.  To this end, while the Board acknowledges that the Veteran and his spouse are presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that they are competent to opine on complex medical questions such as the etiology of the claimed joint pain.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence in support of nexus, which was not previously considered in prior decisions.  Accordingly, his contentions made during the current appeal may not be deemed to be both new and material.  Shade, supra.

The Veteran has been afforded ample opportunity to submit new and material evidence.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2014).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for a disability manifested by joint pain is not reopened.

b. An acquired psychiatric disorder to include depression and anxiety.

As noted above, the Veteran's petition to reopen the claim of service connection for a nervous condition was last previously considered and denied in a February 1997 rating decision.  The evidence associated with the Veteran's claims file at the time of the last final denial included STRs, VA treatment records, a November 1994 VA examination report, and the Veteran's statements.

Relevant evidence received since the February 1997 decision includes VA treatment records, a VA examination report dated May 2011, and statements by the Veteran and his spouse in support of the claim.

The Board notes that the May 2011 VA examiner diagnosed the Veteran with depressive disorder, NOS, which she determined to have been related to the Veteran's military service.

The May 2011 VA examination report, along with the medical and other evidence added to the record, relates to the previously unestablished elements of a current psychiatric disorder other than PTSD and a link between said disability and the Veteran's military service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).

IV.  Merits of service connection - acquired psychiatric disorder

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

Here, the Veteran asserts that he suffers from a psychiatric disorder, which was incurred during his military service.  For the reasons set forth below, the Board finds that the evidence of record meets the elements for an award of service connection for depressive disorder, NOS.

The record demonstrates that the Veteran served on active duty from October 1971 to May 1972 and November 1990 to July 1991.  As noted above, he served in Southwest Asia from January 1991 to June 1991.  The Veteran's STRs, including his July 1991 separation examination, are absent any documentation of in-service psychological complaints.

In a September 1994 statement, the Veteran contended that he was suffering from anxiety and insomnia due to his military service.  He reported that he was involved in convoy supply operations during his deployment in Southwest Asia, which "induced constant fear and high-risk, day-night driving."  See the Veteran's statement dated September 1994.  The Veteran also reported that he experienced SCUD missile attacks and chemical weapons alarms during his deployment.  Id.

VA treatment records dated in March 1993 documented the Veteran's complaints of depression and insomnia.  The Veteran was afforded a VA examination in November 1994, at which time he reported that he saw four or five dead bodies during his deployment.  He was provided an Axis I diagnosis of Persian Gulf syndrome and an Axis II diagnosis of passive aggressive personality disorder.

In a February 1995 Report of Medical History from the Veteran's National Guard service, he endorsed 'frequent trouble sleeping', as well as 'depression or excessive worry.'  It was noted that the Veteran was currently prescribed two medications by the VA medical center in order to treat depression and insomnia.

In an April 2011 statement, the Veteran's spouse detailed the emotional changes she witnessed in the Veteran following his return from Southwest Asia.  Specifically, she reported that the Veteran had exhibited withdrawn behavior, bad dreams, irritability, social isolation and memory impairment after his deployment.

In May 2011, the Veteran submitted a statement detailing his military stressors including SCUD missile attacks, chemical warfare alarms, dangerous convoy missions, and witnessing dead bodies.  He also detailed harassment and bullying, which he experienced from his superior officer during his deployment to Southwest Asia.

The Veteran was afforded a VA examination in May 2011 at which time the examiner diagnosed him with depressive disorder, NOS.  The examiner opined that the Veteran "does have significant emotional issues related to [his] military service, which appear more to the harassment and threats he experienced from co-workers and supervisors."  The examiner continued, 

These appear to have caused new or exacerbated old symptoms and mild or subclinical issues he had had with depression and anxiety on and off during his life and this military experience caused excessive anger and distrust and concerns beyond what would be expected in the normal course of his prior disorder as well as caused new symptoms.  His emotional functioning would be much better had he not had this experience during deployment.

See the VA examination report dated May 2011.

The May 2011 VA examiner's opinion appears to have been based upon her interview and evaluation of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Therefore, based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder to include depressive disorder, NOS, is warranted.  In sum, the Board finds that the Veteran does suffer from an acquired psychiatric disorder, which has been sufficiently linked to his active duty service.

Given the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has an acquired psychiatric disorder, to include depressive disorder, which is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disorder to include depressive disorder, NOS, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).







ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a disability manifested by joint pain is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, NOS, is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue on appeal - entitlement to an increased disability rating for degenerative spinal canal stenosis at L4-L5 with posterior disc bulge at L5-S1 - must be remanded for further development, as the Veteran contends that this disability is more disabling than is reflected by the currently assigned evaluation.

The Veteran was most recently afforded a VA examination of his lumbar spine disability in June 2011.  He argues that his lumbar spine symptomatology is worse than was described by the June 2011 VA examiner.  See the Appellant's brief dated June 2015.  The Veteran, through his representative, additionally contends that the Veteran suffers from erectile dysfunction, urinary incontinence, and lower extremity impairment, which are residual symptoms of his service-connected lumbar spine disability.  Id.

The Board therefore finds that a new VA examination is warranted to address the current severity of the Veteran's lumbar spine symptomatology to include the claimed urinary incontinence, erectile dysfunction, and bilateral lower extremity symptoms.

Upon remand any other pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since 2012.  All such available documents should be associated with the claims file.

2. Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the current severity of his degenerative spinal canal stenosis with posterior disc bulge.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the lumbar spine disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's lumbosacral spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service connected degenerative spinal canal stenosis at L4-L5 with posterior disc bulge at L5-S1.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the lumbar spine disability, to include any urinary incontinence, erectile dysfunction, and/or neurological pathology affecting the lower extremities found to be due to this disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e)  Address the impact of the lumbar spine disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, the AOJ should readjudicate the claim of entitlement to an increased disability rating for service-connected degenerative spinal canal stenosis at L4-L5 with posterior disc bulge at L5-S1 on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


